Citation Nr: 1145208	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-30 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Reconsideration of a claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 until September 1979 and from May 1980 until June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego.

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1984 rating decision, the RO denied service connection for schizophrenia.

2.  The evidence associated with the claims file subsequent to the January 1984 rating decision includes relevant official service department records not previously considered.


CONCLUSION OF LAW

The claim seeking service connection for a schizophrenia is subject to reconsideration.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Reconsideration

The RO denied service connection for schizophrenia in January 1984.  As the Veteran did not perfect a timely appeal of the decision, the decision is final and not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case the Veteran had two periods of active duty, one in 1979 and one in 1980.  In November 2009, after the issuance of the most recent final denial, service records were added from the Veteran's second period of service that had not previously been before VA.  These records include pertinent service treatment records.  Pursuant to 38 C.F.R. § 3.156(c), these additional service records require reconsideration of the claim for service connection.


ORDER

Entitlement to service connection for schizophrenia is reconsidered.


REMAND

The Veteran has claimed that schizophrenia began during service, specifically during his first period of service in 1979.  Pre-service records show that in June 1979, the Veteran was referred for a complete psychological evaluation to determine the extent of his psychotic thought processes.  The diagnostic impression was of acute schizophrenic episodes with paranoid features, and it was recommended that he be hospitalized in order to develop a baseline for medical treatment.

Service treatment records indicate that on Navy enlistment examination in August 1979, the Veteran denied any history or current symptoms of depression, excessive worry, loss of memory, and nervous trouble.  He also denied having ever been treated for a mental condition.  Furthermore on clinical evaluation at enlistment, he was declared to be psychiatrically normal.

Twelve days after induction, in August 1979, the Veteran's company asked that he be evaluated for suspected unstableness of personality.  The assessment was of immature personality.  A September 1979 record states that after three weeks of boot camp, the Veteran was admitted into the psychiatry inpatient services at the Naval Medical Center in San Diego for observation.  He was found to be confused and unable to handle administrative processing.  The Veteran endorsed several years of difficulty sleeping and thought someone was attempting to control his mind.  He went on to state that he wished to leave the Navy as he could not handle the pressure.

Mental status examination revealed spontaneous, but incoherent and irrelevant speech, with some evidence of delusional and paranoid thinking.  Past personal and family history indicated that the Veteran's parents had divorced when he was 13 years old, and that he had been seeing a psychiatrist and psychologist for about two weeks daily for the prior six months.  The impression was of non-service aggravated paranoid schizophrenia, and it was recommended that the Veteran be medically discharged.

In mid-September 1979, the Medical Board reported that the Veteran did not disclose his personal or family histories at the time of enlistment.  Based on his in-service treatment records and the lay history presented by the Veteran, the Board recommended that he be discharged as unfit for further duty.  

From November 1979 until December 1979, the Veteran was hospitalized at San Diego County Mental Health.  He reported having first had a psychotic episode in August 1979 while in the Navy.  The final diagnosis on discharge was of undifferentiated chronic schizophrenia.

In May 1980, the Veteran enlisted with the Army and on report of medical history he denied history or current symptoms of depression, excessive worry, loss of memory, and nervous trouble.  He also denied having ever been treated for a mental condition.  On clinical evaluation he was psychiatrically normal.

The Veteran's DD-214 states that he was discharged from the Army in June 1980, 14 days after induction, under honorable status.  The separation code, JFT, indicates that the Veteran was unqualified for active duty.  He was separated under Paragraph 5-7c(2) of the Army Regulation 635-200 for failure to meet the procurement medical fitness standards.  A note the Paragraph 5-7c(2) specifically indicates that it is not used to indicate unsuitability of a person for service.

In order to properly adjudicate the claim, the Veteran must undergo VA examination in order to determine whether his schizophrenia preexisted either, or both, periods of service, and if so whether it was aggravated beyond the natural progression of the disease by service.


Accordingly, the case is REMANDED for the following action:

The Veteran is to undergo VA examination and the claims file should be made available for review.  The examiner is to answer the following:

1.  Did the Veteran's schizophrenia clearly and unmistakably preexist at the time of entry into service in August 1979?  If so, was there an increase in severity during service?  If there was an increase in severity, was such increase due to natural progress?

2.  Did the Veteran's schizophrenia clearly and unmistakably preexist at the time of entry into service in May 1980?  If so, was there an increase in severity during service?  If there was an increase in severity, was such increase due to natural progress?


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


